           Case 21-30710 Document 71 Filed in TXSB on 03/10/21 Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

  In re:                                           §         Case No. 21-30710
                                                   §
  CASTEX ENERGY 2005                               §         Chapter 11
  HOLDCO, LLC et al .                              §
                                                   §         (Jointly Administered)
           Debtors

                        NOTICE OF APPOINTMENT OF OFFICIAL
                        COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

       The United States Trustee for the Southern District of Texas, through his undersigned attorney
and pursuant to Section 1102(a) and 1102(b)(1) of the Bankruptcy Code, hereby appoints the following
eligible creditors to the Official Committee of Unsecured Creditors in the above captioned case:


    Wood Group PSN Inc                              Catalina Nino
    17325 Park Row                                  281-828-3554
    Houston Texas                                   catalina.nino@woodplc.com
    Petra Consultants Inc.                          Britt Johnson
    201 Rue Iberville, Suite 400                    337-210-3426
    Lafayette, LA 70508                             bjohnson@petracon.com
    W&T Offshore, Inc.                              Shahid Ghauri
    5718 Westheimer Road, Suite 700                 713-626-8525
    Houston, Texas 77057                            sghauri@wtoffshore.com



Dated: March 10, 2021                           KEVIN M. EPSTEIN
                                                UNITED STATES TRUSTEE


                                                       /s/ HA M NGUYEN
                                                       Ha Nguyen, Trial Attorney
                                                       CA Bar #305411 | FED ID NO. 3623593
                                                       United States Department of Justice
                                                       Office of the United States Trustee
                                                       515 Rusk Street, Suite 3516
                                                       Houston, Texas 77002
                                                       E-mail: Ha.Nguyen@usdoj.gov
                                                       Cell: 202-590-7962
         Case 21-30710 Document 71 Filed in TXSB on 03/10/21 Page 2 of 2



                                 CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Notice of Appointment of Official
Committee of Unsecured Creditors has been served by electronic means on all PACER participants
on March 10, 2021.

                                              /s/ Ha M Nguyen
                                              Ha M Nguyen
                                              Trial Attorney
